Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-10 are pending in this application.
	The amendment dated 12/23/2020 has been entered and carefully considered.  The examiner appreciates the amendments to the abstract, title, and claims.  In view of said amendments, the objections to the abstract and title are withdrawn.
	Claims 9-10 are withdrawn from consideration as being directed to a nonelected invention.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gregor et al. (2009/0266139) in view of Zhou et al. (2011/0281763) and Nishizato et al. (5,520,969) and Nijhawan et al. (2007/0254093).
Gregor discloses real time characterization for MFC flow (title) in which the delivery of gases in semiconductor processing by verifying a mass flow controller (abstract) for use in a CVD or ALD process (0007).  The processing occurs in a processing chamber 120 which includes a substrate support 124 which holds a substrate 126 and a gas delivery system 140 comprising a mass flow verifier 104  and a mass flow controller 142 (0028-0029 and Figure 1).  
Specifically, a mass flow verifier provides rate of rise information to a controller via a digital interface and calculates a correction factor in real-time.  After calculation, the rate of rise and the correction factor are used to compute an accurate flow by calibrating the MFC (abstract) and adjusting the gas flow in a processing system (0011).  However, the reference fails to teach a raw material container having a solid or liquid raw material.
Zhou discloses a method for high-throughput analysis (tile) in which a carrier gas is introduced into a bubbler through a mass flow controller and then carrying out the substance in the bubbler using a mixture (0049).  A flow control unit which includes at least one mass flow controller is used to control each stream independently (0027-0031).  It would have been obvious to utilize a bubbler in the process of Gregor with the expectation of success because Zhou teaches the conventionality of using a bubbler to carry out a substrate using a mixture.
In addition, the reference fails to teach the correction factor being a ratio.  Nishizato teaches a method of in-situ flow verification (title) for adjusting a flow of a liquid reagent gas in a vapor deposition process chamber (abstract).  In one embodiment, the reference teaches a ratio in determining a correction factor (col.3 line 26 – col.4 line 42).  It would have been obvious to 
Additionally, the reference fails to teach a plurality of substrates.  Nijhawan teaches an MOCVD reactor with concentration-monitor feedback (title) for a plurality of substrates (0023)-0025).  It would have been obvious to use a plurality of substrate in Gregor with the expectation of success because Nishizato teaches the conventionality of using one or more substrates.

Regarding claim 2, Gregor teaches adjusting the gas flow (0010), which means that the gas flow is increased and/or decreased.
Regarding claim 3, Gregor teaches adjusting the gas flow (0010) and Nijhawan teaches a plurality of substrates (0023-0025).
Regarding claim 4, Nishizato teaches a ratio (col.3 line 26 – col.4 line 42)
Regarding claim 5, Gregor teaches adjusting gas flow from the use of a correction factor calculated from the mass flow controller with the MFV (0011).  
Regarding claim 6, the applicant requires a third correction factor.  .  It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 7, Nishizato teaches an allowed range (col.4 lines 5-42).
Regarding claim 8, Gregor teaches of measuring temperature, and transmitting the temperature measurements to a controller to determine a correction factor (0012) and Zhou teaches of controlling temperature (0035-0036).


Response to Arguments
Applicant's arguments filed on 12/23/20 have been fully considered but they are not persuasive.
Applicant first argues that the reference fails to teach adjusting a first flow rate set value of the mass flow controller according to a first correction factor that is a ratio of a flow rate of the vaporized raw material to a flow rate of the carrier gas (pp.12-13).
The examiner disagrees.  Gregor teaches mass flow verifier provides rate of rise information to a controller via a digital interface and calculates a correction factor in real-time (abstract) and adjusts the gas flow (0011) while Nishizato teaches a ratio in determining a correction factor (col.3 line 26 – col.4 line 42).  
Applicant next argues that the ratio of Nishizato is completely different from the first and second correlation factors (pp.14-15).
The examiner disagrees.  Nishizato teaches a correction factor having a ratio of flow rates (col.3 lines 26-63) with the precursor and carrier gas (col.4 lines 1-42).
It should be noted that the amendment of the claims from “with” to “according to” does not significantly alter the claimed limitations.
Applicant’s arguments have been considered but are not deemed persuasive. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        02/23/2021